Exhibit 10.3

 

FIRST AMENDMENT TO

PURCHASE AND SALE AGREEMENT

 

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
and entered into as of the 7th day of August, 2008 by and among HRPT PROPERTIES
TRUST, a Maryland real estate investment trust (“HRPT”), HUB PROPERTIES TRUST, a
Maryland real estate investment trust (“Hub”), and MOB REALTY TRUST, a
Massachusetts nominee trust (“MOB”, and together with HRPT and Hub, each a
“Seller” and collectively, “Sellers”), and SENIOR HOUSING PROPERTIES TRUST, a
Maryland real estate investment trust (“Purchaser”).

 

WITNESSETH:

 

WHEREAS, Sellers and Purchaser entered into that certain Purchase and Sale
Agreement, dated as of May 5, 2008 (the “Agreement”), with respect to the
purchase and sale of certain real property and other property located in
Massachusetts, Pennsylvania and New York, all as more particularly described in
the Agreement;

 

WHEREAS, the condition to Closing set forth in Sections 4.2 and 5.3 of the
Agreement to obtain a Ground Lease Consent and Estoppel with respect to the
Property located at 340 Thompson Road, Webster, Massachusetts (the “Webster
Property”) will not be satisfied on or before the Closing Date; and

 

WHEREAS, Sellers and Purchaser desire to amend the Agreement to: (a) remove the
Webster Property from the Agreement; (b) reduce the Purchase Price by $3,000,000
as a result of such removal; and (c) change the definition of “Title Company”,
all in accordance with the terms of this Amendment;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.             Defined Terms.  Terms used in this Amendment, but not otherwise
defined herein, shall have the meanings given to them in the Agreement.

 

2.             Allocable Purchase Price Definition.  Section 1.2 of the
Agreement is hereby amended by deleting “One Hundred Twelve Million Nine Hundred
Ten Thousand Eight Hundred and Twenty-Four Dollars ($112,910,824)” and inserting
“One Hundred Nine Million Nine Hundred Ten Thousand Eight Hundred and
Twenty-Four Dollars ($109,910,824)” in its place.

 

--------------------------------------------------------------------------------


 

3.             Ground Lease Definition.  Section 1.8 of the Agreement is hereby
deleted in its entirety and replaced with “Intentionally Deleted.”

 

4.             Land Definition.  Section 1.12 of the Agreement is hereby amended
by deleting “Schedule B-1 through B-21” and inserting “Schedule B-1 through
B-20” in its place.

 

5.             Properties Definition.  Section 1.18 of the Agreement is hereby
amended by deleting “Schedule B-1 through B-21” and inserting “Schedule B-1
through B-20” in its place.

 

6.             Purchase Price Definition.  Section 1.19 of the Agreement is
hereby amended by deleting “One Hundred Twelve Million Nine Hundred Ten Thousand
Eight Hundred and Twenty-Four Dollars ($112,910,824)” and inserting “One Hundred
Nine Million Nine Hundred Ten Thousand Eight Hundred and Twenty-Four Dollars
($109,910,824)” in its place.

 

7.             Title Company Definition. Section 1.23 of the Agreement is hereby
amended by deleting “Lawyers Title Insurance Corporation” and inserting “Stewart
Title Guaranty Company” in its place.

 

8.             Closing Documents.  Section 4.1(a) is hereby deleted in its
entirety and replaced with the following:

 

“A good and sufficient deed in the applicable form attached as Schedule D
hereto, with respect to each Property, in proper statutory form for recording,
duly executed and acknowledged by the applicable Seller, conveying title to such
Property, free from all liens and encumbrances other than the Permitted
Exceptions;”

 

9.             Ground Lease Consent and Estoppel.  Sections 4.2 and 5.3 of the
Agreement are hereby deleted in their entirety and replaced with “Intentionally
Deleted.”

 

10.          Real Property Apportionments.  Section 9.1 of the Agreement is
hereby amended by deleting the words “and the Ground Lease” from subsections
(i) and (ii) thereof;

 

11.          Schedule A - List of Properties and Allocable Purchase Prices. 
Schedule A to the Agreement is hereby deleted and replaced in its entirety with
Schedule A attached hereto.

 

12.          Schedule B – Land.  Schedule B-1 through B-21 to the Agreement is
hereby deleted and replaced in its entirety with Schedule B-1 through B-20
attached hereto.

 

2

--------------------------------------------------------------------------------


 

13.          Schedule C – Rent Roll.  Schedule C to the Agreement is hereby
deleted and replaced in its entirety with Schedule C attached hereto.

 

14.          Agreement Provisions.  All provisions of the Agreement, as amended
by this Amendment, are hereby ratified and confirmed and remain in full force
and effect.

 

15.          Multiple Counterparts.  This Amendment may be executed in a number
of identical counterparts.  If so executed, each counterpart is to be deemed an
original for all purposes, and all such counterparts shall, collectively,
constitute one agreement.  Such executed counterparts may be delivered by
facsimile or by e-mail (in .pdf format) and any such counterparts so delivered
shall be deemed original documents for all purposes.

 

16.          Non-Liability of Trustees of Seller.  The Declarations of Trust of
HRPT and Hub, copies of which are duly filed with the Department of Assessments
and Taxation of the State of Maryland, provide that the names “HRPT Properties
Trust” and “Hub Properties Trust” refer to the trustees under such Declarations
of Trust collectively as trustees, but not individually or personally, and that
no trustee, officer, shareholder, employee or agent of HRPT or Hub shall be held
to any personal liability, jointly or severally, for any obligation of, or claim
against, HRPT or Hub, as the case may be.  All persons dealing with the Sellers
in any way shall look only to the assets of the Sellers for the payment of any
sum or the performance of any obligation.

 

17.          Non-Liability of Trustees of Purchaser.  The Declaration of Trust
of Senior Housing Properties Trust, a copy of which is duly filed with the
Department of Assessments and Taxation of the State of Maryland, provides that
the name “Senior Housing Properties Trust” refers to the trustees under such
Declaration of Trust collectively as trustees, but not individually or
personally, and that no trustee, officer, shareholder, employee or agent of
Senior Housing Properties Trust shall be held to any personal liability, jointly
or severally, for any obligation of, or claim against, Senior Housing Properties
Trust.  All persons dealing with the Purchaser in any way shall look only to the
assets of the Purchaser for the payment of any sum or the performance of any
obligation.

 

[Signature page follows.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.

 

 

 

 

SELLERS:

 

 

 

 

 

HRPT PROPERTIES TRUST,

 

 

a Maryland real estate investment trust

 

 

 

 

 

 

 

 

By:

/s/ John C. Popeo

 

 

 

 

John C. Popeo

 

 

 

 

Treasurer and Chief Financial Officer

 

 

 

 

 

 

HUB PROPERTIES TRUST,

 

 

a Maryland real estate investment trust

 

 

 

 

 

 

 

 

 

 

By:

/s/ John C. Popeo

 

 

 

 

John C. Popeo

 

 

 

 

Treasurer

 

 

 

 

 

 

MOB REALTY TRUST,

 

 

a Massachusetts nominee trust

 

 

 

 

 

 

 

 

 

 

By:

/s/ John A. Mannix

 

 

 

 

John A. Mannix, as trustee and not individually

 

 

 

 

 

 

 

By:

/s/ John C. Popeo

 

 

 

 

John Popeo, as trustee and not individually

 

 

 

 

 

 

PURCHASER:

 

 

 

 

 

SENIOR HOUSING PROPERTIES TRUST,

 

 

a Maryland real estate investment trust

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

 

 

David J. Hegarty

 

 

 

 

President

 

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO

PURCHASE AND SALE AGREEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

List of Properties and Allocable Purchase Prices

 

Property

 

Allocable Purchase Price

 

 

 

Fallon Clinic
35 Millbury Street
Auburn, MA

 

$91,948,929 (Includes all MA properties listed below)

 

 

 

Fallon Clinic
Cady Brook Plaza
20 Southbridge Road
Charlton, MA

 

(Included in above amount)

 

 

 

Fallon Clinic
370 Lunenburg Street
Fitchburg, MA

 

(Included in above amount)

 

 

 

Fallon Clinic
28 Grafton Common
Grafton, MA

 

(Included in above amount)

 

 

 

Fallon Clinic
165 Mill Street
Leominster, MA

 

(Included in above amount)

 

 

 

Fallon Clinic
108 Elm Street
Milbury, MA

 

(Included in above amount)

 

 

 

Fallon Clinic
176 West Street
Milford, MA

 

(Included in above amount)

 

 

 

Fallon Clinic
338 Church Street
Northbridge, MA

 

(Included in above amount)

 

 

 

Fallon Clinic
405-407 Main Street
Spencer, MA

 

(Included in above amount)

 

 

 

Fallon Clinic
67 Hall Road
Sturbridge, MA

 

(Included in above amount)

 

--------------------------------------------------------------------------------


 

Property

 

Allocable Purchase Price

 

 

 

Fallon Clinic
112 E. Main Street
Westborough, MA

 

(Included in above amount)

 

 

 

Fallon Clinic
106 East Main Street
Westborough, MA

 

(Included in above amount)

 

 

 

Fallon Clinic
630 Plantation Street
Worcester, MA

 

(Included in above amount)

 

 

 

Fallon Clinic
277 E. Mountain Street
Worcester, MA

 

(Included in above amount)

 

 

 

Fallon Clinic
135 Gold Star Boulevard
Worcester, MA

 

(Included in above amount)

 

 

 

Fallon Clinic
95 Lincoln Street
Worcester, MA

 

(Included in above amount)

 

 

 

Fallon Clinic
191 May Street
Worcester, MA

 

(Included in above amount)

 

 

 

Fallon Clinic
425 N. Lake Avenue
Worcester, MA

 

(Included in above amount)

 

 

 

210 Mall Boulevard
King of Prussia, PA

 

$6,055,222

 

 

 

H.I.P. of Brooklyn
Citibank Building, 6300
Eighth Avenue
Brooklyn, NY

 

$11,906,673

 

 

 

Total:

 

$109,910,824

 

--------------------------------------------------------------------------------


 

SCHEDULE B-1 through B-20

 

Land

 

--------------------------------------------------------------------------------


 

SCHEDULE C

 

Rent Roll

 

Certain Schedules to this agreement have been omitted.  The Company agrees to
furnish supplementally copies of any of the omitted Schedules to the Securities
and Exchange Commission upon request.

 

--------------------------------------------------------------------------------